Citation Nr: 1120057	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1989 to March 1992 and December 2003 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana which granted service connection and assigned a noncompensable rating for the lumbar spine disability, effective from March 31, 2005.  In subsequent rating decisions, the rating was increased to the current level of 20 percent, effective from the date of the grant of service connection.


FINDING OF FACT

The Veteran's lumbar spine disability does not result in ankylosis, restriction of flexion to 30 degrees or less, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided notice of the effective date and disability ratings in March 2006, prior to the initial award of service connection, and notice specific to the claim of increased rating in June 2007, and the claim was readjudicated in August 2007 statement of the case and January 2008, September 2008, and January 2009 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, including those associated with the Veteran's claim for Social Security Administration (SSA) disability benefits, and the appellant has not contended otherwise.  VA afforded the appellant examinations which are adequate for ratings purposes:  the examiners elicited medical histories from the Veteran and conducted the appropriate examinations, and the Veteran has not contended that either examination was inadequate or that his condition has changed (i.e. worsened) since the 2008 examination was conducted.  The Board acknowledges that the 2006 examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2006 examination was adequate for rating purposes.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

The Veteran seeks a higher rating for his low back disability.  He reports that he has chronic pain which is exacerbated by prolonged standing or sitting, carrying objects heavier than 10 pounds, or bending.  See September 2006 statement.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The Veteran's low back disability is rated under the General Rating Formula for the Spine (Formula).  The Formula provides a 40 percent rating for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

A March 2005 private treatment record reflects the Veteran's history of chronic low back pain which radiated down the right leg.  Examination revealed that the Veteran could squat, stand, heel walk, and toe walk with some pain radiating into the right leg.  Deep tendon reflexes were bilaterally symmetrical.  Straight leg raise produced pain in the lumbar region at approximately 40 degrees on the left and 35 degrees on the right.  There was tenderness to palpation in the right paravertebral spinal musculature which the Veteran reported caused radiation into his buttocks and down his legs.  The Veteran was diagnosed with acute and chronic low back pain secondary to degenerative disc disease.  See Blue Mountain Clinic (BMC) treatment record.  

An August 2005 private treatment record reflects the Veteran's history of a flare-up of back pain, stiffness, and soreness.  The Veteran reported that the pain was localized in the lumbosacral region; it did not radiate.  The examiner noted that the Veteran appeared to be in mild to moderate distress and that he walked with a cane and assumed a slightly flexed at the hip, bent over position.  Examination revealed that the deep tendon reflexes were bilaterally symmetrical.  There was "fairly exquisite" tenderness to palpation in the sacroiliac joint and the paravertebral spinal musculature and acute spasm.  The Veteran was diagnosed with acute lumbar strain and provided a prescription for medication.  The Veteran returned for follow-up in September 2005.  The Veteran reported that the previously provided medication had worked well, but he continued to have spasm and tenseness in his low back.  After evaluation, the Veteran was diagnosed with acute lumbar strain, resolving, and provided additional prescriptions.  See BMC treatment records.  

A November 2005 VA treatment record reflects the Veteran's history of low back pain which was "fairly" well controlled by medication.  The Veteran also reported the existence of a recent episode of radicular pain which awakened him while he was sleeping.  Examination revealed a positive straight leg raise on the left.  The Veteran was diagnosed with history of discectomy for L5 and S1 disc herniation with a nerve root irritation/radicular symptoms.  

A January 2006 VA examination record reflects the Veteran's history of low back pain which was exacerbated by standing, sitting, and activities such as raking the yard.  He denied any associated bowel or bladder complaints or incapacitating episodes and reported that he was able to perform his activities of daily living and drive.  Examination revealed that reflexes were 1+.  Vibratory sense was diminished in the bilateral lower extremities.  Microfilament was sensed but diminished by repetition.  There was no atrophy, good tone, and full strength.  Range of motion testing revealed flexion to 60 degrees with pain, extension to 20 degrees with pain, lateral flexion to 20 degrees bilaterally and rotation to 20 degrees bilaterally.  There was no objective evidence of fatigue, spasm, weakness, or lack of endurance after repetition and no additional loss of range of motion due to pain after repetition.  Based on the Veteran's history of chronic pain and the finding of decreased sensation, a nerve conduction study and electromyography (EMG) was ordered.  See February 2006 EMG report.  The results were normal, revealing no evidence of neuropathy, lumbosacral plexopathy, lumbar radiculopathy, or myopathy.  

A March 2006 private treatment record reflects the Veteran's history of chronic low back pain and numbness and tingling into the bilateral buttocks, right greater than left.  The Veteran reported that prolonged standing, walking, or sitting worsened the pain.  The record indicates that, due to pain, the Veteran was limited approximately 50 percent in all lumbar spine motions (i.e. flexion, extension, lateral flexion, and rotation), which corresponds to findings of flexion to approximately 45 degrees and extension, lateral flexion, and rotation to approximately 15 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Additionally, function was rated at 25 percent secondary to the condition and, although not tested, strength appeared to be reduced secondary to inactivity and nerve irritation.  A May 2006 private treatment record reflects findings that there was a 50 percent decrease in flexion and left rotation due to pain, which corresponds to findings of flexion to 45 degrees and left rotation to 15 degrees, and 25 percent decrease in extension and right rotation, which corresponds to findings of extension and right rotation to approximately 23 degrees.  See March and May 2006 B.D. treatment records; 38 C.F.R. § 4.71a, Plate V.   

May 2007 private treatment records reflect the Veteran's history of a flare-up of low back pain.  The records indicate that the Veteran reported pain was exacerbated by movement and relieved by nothing.  The Veteran denied any new neurological deficit; there was no evidence of an apparent motor or sensory deficit; and reflexes were normal.  The record indicates that the Veteran was counseled and provided a prescription.  See May 2007 St. Patrick's medical records.  

A July 2008 VA examination record reflects the Veteran's history of chronic low back pain which radiated into both hips and occasionally down the left leg.  He reported having an incapacitating episode which lasted two days the previous week.  The Veteran indicated that his low back pain resulted in functional impairment in that he could only stand or sit for 20-25 minutes and he could not walk on uneven surfaces.  He reported that he was still able to play golf and drive and to perform his activities of daily living.  He denied any bowel or bladder problems.  After repetition, range of motion testing demonstrated flexion to 50 degrees, extension to 30 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  After repetition, there were complaints of pain but no objective evidence of fatigue, spasm, weakness, or lack of endurance.  There was no guarding, and spinal contour was normal.  Straight leg raise was positive bilaterally.  Vibratory sensation was equal bilaterally, and microfilament was sensed.  There was no atrophy, muscle tone was good, and muscle strength was full.  Reflexes were +2 bilaterally.  The examiner opined that the Veteran's low back disability did not preclude the Veteran from engaging in sedentary, partial sedentary, or simple repetitive work activities.  

After reviewing the record, the Board concludes that a rating in excess of 20 percent is not warranted during any portion of the rating period on appeal.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his spine; there is no fixation.  Furthermore, the evidence does not suggest that the Veteran's flexion is limited to 30 degrees or less.  Rather, the evidence consistently reveals flexion to at least 45 degrees including after repetition, which is too significant to warrant a higher rating even after consideration of additional functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  

Additionally, a separate rating is not warranted pursuant to Note 1 as the evidence does not suggest that the Veteran has a chronic neurological deficit as a result of his lumbar spine disability.  The Board acknowledges that the Veteran has reported radicular pain and numbness and that the record includes one assessment of radiculopathy in a July 2006 SSA functional capacity assessment report.  The finding of radiculopathy were not based on EMG studies or other clinical testing, however -- it appears to have been based solely on the Veteran's symptomatic history and evidence of degenerative disc disease - and based on the normal EMG in February 2006, the absence of any corroborating diagnoses, and the generally normal neurological findings, the Board finds the assessment of radiculopathy is not probative evidence which would warrant a separate rating.  The Board further acknowledges that the record includes findings of diminished sensation and reflex.  However, the record also includes findings of normal sensation and reflex, including during the 2008 VA examination record, which suggests there is no chronic impairment of sensation.  Thus, the Board finds the evidence does not indicate the existence of a chronic associated neurological abnormality, as required by Note 1.  Thus, the Board finds a separate rating is not warranted.  
  
A rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome (IDS) is also not warranted.  The Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, a higher rating is not warranted under this formula as the evidence does not document any "incapacitating episodes."  The Board acknowledges that the Veteran has reported having an incapacitating episode.  The record contains no evidence, or even allegation, of the requisite doctor-prescribed bedrest, however.  Consequently, a rating in excess of 20 percent is not warranted under the Formula for Rating IDS.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and that he has asserted that he is unemployed because of his lumbar spine disability.  The RO considered and rejected the claim for TDIU in a now final September 2008 rating decision, however, and based on the absence of subsequent evidence of unemployability due to the lumbar spine disability, the Board finds Rice is inapplicable.  

ORDER

An initial rating in excess of 20 percent for a lumbar spine disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


